
	
		II
		Calendar No. 607
		110th CONGRESS
		2d Session
		S. 2722
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2008
			Mrs. Dole introduced the
			 following bill; which was read the first time
		
		
			March 6, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To prohibit aliens who are repeat drunk drivers from
		  obtaining legal status or immigration benefits.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Safe Roads Enhancement Act of
			 2008.
		2.Aggravated
			 felony drunk driving offensesSection 101(a)(43)(F) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(43)(F)) is amended to read as follows:
			
				(F)(i)a crime of violence (as
				defined in section 16 of title 18, United States Code) for which the term of
				imprisonment is at least 1 year, except for a purely political offense;
				or
					(ii)a third conviction for driving
				while intoxicated (including any conviction for driving while under the
				influence of, or impaired by, alcohol or drugs), without regard to whether the
				conviction is classified as a misdemeanor or felony under State
				law.
					.
		3.Inadmissibility
			 and deportability of drunk drivers
			(a)InadmissibilitySection
			 212(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is
			 amended by adding at the end the following:
				
					(J)Drunk
				drivers
						(i)In
				generalAny alien who has been convicted of driving while
				intoxicated (including any conviction for driving while under the influence of,
				or impaired by, alcohol or drugs), without regard to whether the conviction is
				classified as a misdemeanor or felony under State law, for which the term of
				imprisonment is at least 1 year, is inadmissible.
						(ii)ExceptionsClause
				(i) shall not apply to any nonimmigrant described in subparagraph (F), (J), or
				(M) of section
				101(a)(15).
						.
			(b)DeportabilitySection
			 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)) is
			 amended by adding at the end the following:
				
					(F)Drunk
				drivers
						(i)In
				generalAny alien who has been convicted of driving while
				intoxicated (including any conviction for driving while under the influence of,
				or impaired by, alcohol or drugs), without regard to whether the conviction is
				classified as a misdemeanor or felony under State law, for which the term of
				imprisonment is at least 1 year, is deportable.
						(ii)ExceptionsClause
				(i) shall not apply to any nonimmigrant described in subparagraph (F), (J), or
				(M) of section
				101(a)(15).
						.
			(c)Effective
			 dateThe amendments made by subsections (a) and (b)—
				(1)shall take effect
			 on the date of the enactment of this Act; and
				(2)shall apply
			 to—
					(A)any act or
			 conviction that occurred before, on, or after such date; and
					(B)any application
			 or petition for a benefit, relief, waiver, or other matter under the
			 immigration laws of the United States, which is pending or was filed on or
			 after such date.
					
	
		March 6, 2008
		Read the second time and placed on the
		  calendar
	
